HORNBY, Justice.
The District Court (South Paris, Sheldon, J) found that the police officer “reasonably] apprehen[ded] from perceived facts” that an occupant of the defendant’s vehicle was a juvenile violating the terms of her conditional release. This finding satisfies the standard of a reasonable suspicion based on specific and articulable facts that we have demanded, State v. Chapman, 495 A.2d 314, 317 (Me.1985), to justify a further investigatory intrusion— here, shining a flashlight into the vehicle to confirm the identification and advise the juvenile that she would be reported to her juvenile case worker. Accordingly, the police officer’s resulting discovery of the defendant’s physical condition as operator of the vehicle was not improper. The Superi- or Court (Oxford County, Perkins, J.) therefore properly affirmed the decision of the District Court denying the defendant’s motion to suppress and affirmed the conviction of operating a motor vehicle while under the influence of intoxicating liquor or with excessive blood alcohol. 29 M.R. S.A. § 1312-B (Supp.1989).
The entry is:
Judgment affirmed.
All concurring.